Title: From George Washington to Lieutenant General Thomas Gage, 19 August 1775
From: Washington, George
To: Gage, Thomas



Sir
Head Quarters Cambridge Augt 19th 1775.

I address’d you on the 11th Instant in Terms which gave the fairest Scope, for the Exercise of that Humanity & Politeness, which were supposed to form a Part of your Character—I remonstrated with you, on the unworthy Treatment shewn to the Officers, and Citizens of America, whom the Fortune of War, Chance, or a mistaken Confidence had thrown into your Hands. Whether British, or American Mercy, Fortitude, & Patience are most preeminent; whether our virtuous Citizens whom the Hand of Tyranny has forced into Arms, to defend their Wives, their Children, & their Property; or the mercenary Instruments of lawless Domination, Avarice, and Revenge best deserve the Appellation of Rebels, and the Punishment of that Cord, which your affected Clemency has forborne to inflict; Whether the Authority under which I act is usurp’d, or founded on the genuine Principles of Liberty, were altogether foreign to my Subject. I purposely avoided all political Disquisition; nor shall I now avail myself of those Advantages, which the sacred Cause of my Country, of Liberty, and human Nature give me over you. Much less shall I stoop to Retort, & Invective. But the Intelligence, you say, you have received from our Army requires a Reply. I have taken Time, Sir, to make a strict Inquiry, and find it has not the least Foundation in Truth. Not only your Officers, and Soldiers have been treated with a Tenderness

due to Fellow Citizens, & Brethren; but even those execrable Parricides, whose Counsels & Aid have deluged their Country with Blood, have been protected from the Fury of a justly enraged People. Far from compelling, or even permitting their Assistance, I am embarassed with the Numbers who crowd to our Camp animated with the purest Principles of Virtue, & Love of their Country.
You advise me to give free Operation to Truth, to punish Misrepresentation & Falshood. If Experience stamps Value upon Counsel, yours must have a Weight which few can claim. You best can tell, how far the Convulsion which has brought such Ruin on both Countries, and shaken the mighty Empire of Brittain to its Foundation, may be traced to those malignant Causes.
You affect, Sir, to despise all Rank not derived from the same Source with your own. I cannot conceive any more honourable, than that which flows from the uncorrupted Choice of a brave and free Poeple—The purest Source & original Fountain of all Power. Far from making it a Plea for Cruelty, a Mind of true Magnanimity, & enlarged Ideas would comprehend & respect it.
What may have been the ministerial Views which precipitated the present Crisis, Lexington—Concord, & Charlestown can best declare—May that God to whom you then appealed, judge between America & you! Under his Providence, those who influence the Councils of America, and all the other Inhabitants of these united Colonies, at the Hazard of their Lives, are resolved to hand down to Posterity those just & invaluable Privileges which they received from their Ancestors.
I shall now, Sir, close my Correspondence with you, perhaps forever. If your Officers who are our Prisoners receive a Treatment from me, different from what I wish’d to shew them, they, & you, will remember the Occasion of it. I am Sir, Your very Hbble Servant

Go: Washington

